        Case 2:20-cv-02548-AC Document 17 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BERNICE LENORA ANAYA,                             No. 2:20-cv-02548 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On July 21, 2021, this court issued a scheduling order directing that plaintiff’s brief be

19   filed within 45 days after service of the administrative record, which was filed July 20, 2021.

20   ECF 16. The deadline has now passed, and plaintiff has not filed the anticipated motion. Good

21   cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, within 14 days, why

22   her failure to file a motion for summary judgment should not be deemed a waiver of the right to

23   file such a motion at any time, and why this case should not be dismissed for failure to prosecute.

24   DATED: September 9, 2021

25

26

27

28
                                                       1
